Name: Commission Regulation (EEC) No 1553/90 of 8 June 1990 amending Regulation (EEC) No 1735/89 on the recovery on export of aids granted in respect of skimmed-milk powder for use as feed and skimmed milk processed into compound feedingstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  trade policy;  food technology;  processed agricultural produce
 Date Published: nan

 No L 146/ 18 Official Journal of the European Communities 9 . 6 . 90 COMMISSION REGULATION (EEC) No 1553/90 of 8 June 1990 amending Regulation (EEC) No 1735/89 on the recovery on export of aids granted in respect of skimmed-miik powder for use as feed and skimmed milk processed into compound feedingstuffs milk processed into compound feedingstuffs ; whereas the aid to be recovered on export of compound feedingstuffs set out in the Annex to Commission Regulation (EEC) No 1735/89 (*), should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of milk products which are multiplied by the coefficient 1,001712 from 14 May 1990 under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas, pursuant to Commis ­ sion Regulation (EEC) No 1552/90 of 8 June 1990 of determining the prices and amounts fixed in ecus in the milk and milk products sector and reduced as a result of the monetary realignment of 5 January 1990 (4), the abovementioned coefficient applies to the aid for skim ­ med-milk powder for use as animal feed and skimmed HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1735/89 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 83, 30 . 3 . 1990, p. 102 . (4) See page 14 of this Official Journal . 0 OJ No L 171 , 20 . 6. 1989, p. 23 . 9 . 6 . 90 Official Journal of the European Communities No L 146/ 19 ANNEX (ECU/100 kg) CN code Description of goods Amount to be charged 2309 2309 10 2309 10 11 5,39 2309 10 13 17,37 29,35 2309 10 15 17,37 20,96 26,95 32,94 38,93 43,43 Preparations of a kind used in animal feeding :  Dog or cat food, put up for retail sale :   Containing starchy glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup     Containing no starch or containing 10 % or less by weight of starch :      Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder f)  Containing less than 1 0 % by weight of milk powder (*)      Containing not less than 10% but less than 50% by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % by weight of milk powder (*)      Containing not less than 50 % but less than 75 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % but less than 40 %  not less than 40 % but less than 50 %  not less than 50 % but less than 60 %  not less than 60 % but less than 70 %  not less than 70 % by weight of milk powder (*) _____ Containing not less than 75 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % but less than 40 %  not less than 40 % but less than 50 %  not less than 50 % but less than 60 %  not less than 60 % but less than 70%  not less than 70 % but less than 75 %  not less than 75 % but less than 80 %  not less than 80 % by weight of milk powder (*)     Containing more than 10 % but not more than 30 % by weight of starch :      Containing no milk products or containing less than 10% by weight of such products :  Containing no milk powder (*)  Containing less than 10 % by weight of milk powder (*)      Containing not less than 10% but less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % by weight of milk powder Q 2309 1019 17,37 20,96 26,95 32,94 38,93 43,43 46,42 50,91 2309 10 31 5,39 2309 10 33 17,37 29,35 No L 146/20 Official Journal of the European Communities 9. 6. 90 (ECU/100 kg) CN code Description of goods Amount to be charged 2309 10 39 32,94 47,92 2309 10 51 5,39 2309 10 53 17,37 29,35 2309 10 59 32,94 38,93 2309 90 2309 90 10     Containing not less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 60 %  not less than 60 % by weight of milk powder (*)    Containing more than 30 % by weight of starch :     Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder (*)  Containing less than 1 0 % by weight of milk powder (*)     Containing not less than 1 0 % but less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % by weight of milk powder Q     Containing not less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 60 %  not less than 60 % by weight of milk powder (*) Other :  Fish or marine mammal solubles  Other :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrin syrup : _    Containing no starch or containing 10 % or less by weight of starch :      Containing no milk products or containing less than 10% by weight of such products :  Containing no milk powder (*)  Containing less than 10 % by weight of milk powder (*)      Containing not less than 10 % but less than 50 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % by weight of milk powder Q      Containing not less than 50 % but less than 75 % by weight of milk products :  Containing no milk powder (*)  Containing :  less than 30 %  not less than 30 % but less than 40 %  not less than 40 % but less than 50 %  not less than 50 % but less than 60 %  not less than 60 % but less than 70 %  not less than 70 % by weight of milk powder (") 2309 90 31 5,39 2309 90 33 17,37 29,35 2309 90 35 17,37 20,96 26,95 32,94 38,93 43,43 9. 6. 90 Official Journal of the European Communities No L 146/21 (ECU/WO kg) CN code Description of goods Amount to be charged 2309 90 39 ______ Containing not less than 75 % by weight of milk products :  Containing no milk powder (*)   Containing :  less than 30 % 17,37  not less than 30 % but less than 40 % 20,96  not less than 40 % but less than 50 % 26,95  not less than 50 % but less than 60 % 32,94  not less than 60 % but less than 70 % 38,93  not less than 70 % but less than 75 % 43,43  not less than 75 % but less than 80 % 46,42  not less than 80 % 50,91 by weight of milk powder (*)      Containing more than 10% but not more than 30 % by weight of starch : 2309 90 41 ______ Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder (*)   Containing less than 10 % by weight of milk powder (*) 5,39 2309 90 43       Containing not less than 10 % but less than 50 % by weight of milk products :  Containing no milk powder (*)   Containing :  less than 30 % 17,37  not less than 30 % 29,35 by weight of milk powder Q 230990 49 ______ Containing not less than 50 % by weight of milk products :  Containing no milk powder (*)   Containing :  less than 60 % 32,94  not less than 60 % 47,92 by weight of milk powder (*)      Containing more than 30 % by weight of starch : 2309 90 51       Containing no milk products or containing less than 10 % by weight of such products :  Containing no milk powder (*)  .  Containing less than 10 % by weight of milk powder (*) 5,39 2309 90 53       Containing not less than 10 % *but less than 50 % by weight of milk products :  Containing no milk powder (*)   Containing :  less than 30 % 17,37  not less than 30 % 29,35 by weight of milk powder (*) 2309 90 59       Containing not less than 50 % by weight of milk products :  Containing no milk powder (*)   Containing :  less than 60 % 32,94  not less than 60 % 38,93 by weight of milk powder {*) 2309 90 70     Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products  (*) For the purposes of this Regulation, 'milk powder means a product falling within subheadings 0402 10 19, 0402 21 17, 0403 90 1 1 and 0403 90 13.